DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,7,10,14-16,22,23,32-35,38,39,41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 10, 14-16, 22, 23, 31-35, 38, 39, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 38 requires the term “chippings”. This term is indefinite as to its specific shape or dimension. The scope of which shapes or sizes this term would include cannot be determined from the specification nor is the term known in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 7, 10, 14-16, 22, 23, 32-35, 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfus GB 479438, in view of Ozaki et al. US 20130243687.
Regarding claim 38, Dreyfus teaches a method of cracking of hydrocarbons by thermal decomposition (Pg. 1 lines 8-12). The reference teaches that acetylene is one of the products obtained. However, hydrogen is expected to be a by-product of high temperature hydrocarbon cracking. The reference uses high temperature cracking at 1200-1400°C (Pg. 1 lines 23-27). Heavy oils or hydrocarbons that are used (Pg. 2 lines 95-101) are considered heteroatoms and would be a combination of gases or liquids (Pg. 2 lines 95-109). Here the reference provides examples of butane or propane (Pg. 1 line 36).  Coal products are treated in the high temperature process and the reference does not teach using oxygen for combustion. Therefore this thermal treatment is considered as pyrolysis. The reference further teaches a reactor tube lined with chromium containing material is used for the cracking (Pg. 2 line 81-91).  The reference does not explicitly teach an inlet and an outlet. However, the reference teaches that the reactants pass through the tube when they are introduced from one end of the tube reactor (Pg. 2, lines 36-63). This means an outlet is present on the opposite end. The inlet is also inherently present because the reactants are loaded into the reactor for the 
Ozaki teaches a method of carbonizing an organic substance with a transition metal (Abstract). The reference indicates that hydrogen can be generated by thermal decomposition of any hydrocarbon, including propane and butane etc. (Para [0050]). The reference teaches thermal treatment at a temperature up to 1200°C (Para [0033]). Chromium is also present during the thermal treatment (Para [0025]). The reference further teaches that the temperature is maintained until the carbonization is complete (Para [0034]). Since the Chromium is present during carbonization, this indicates that the reaction zone will have chromium at the temperature that is cited to be as high as 1200°C. The reference further teaches the significance of using quartz wool in the top and bottom of the reaction tube to keep the sample from scattering (Para [0085]). The wool is made of quartz and is considered a collection of chippings of quartz. Therefore, quartz chippings and quartz wool are both present in the quartz wool layer. 
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use quartz wool in both ends in the reaction tube of Dreyfus to keep the sample from scattering, as taught by Ozaki. This would result in the chromium still being in the middle with quartz on both ends. The claim is not limited to having all the quartz at the outlet or having no quartz at the inlet. The quartz wool towards the outlet would be in between the chromium in the middle and the outlet. The chromium in the middle will also have quartz on one side towards the outlet and will have another quartz 
Regarding claim 39, Dreyfus teaches that a first half of the reactor tube is maintained at 850°C and the second half of the reactor is at a temperature of 1200°C (Pg. 5 lines 15-17). This means that 50% of the reactor volume is at a temperature above 1200°C. 
Regarding claim 41, Dreyfus teaches a reactor tube completely lined with the chromium or is made of it (Pg. 2 lines 80-94). That means that in the longitudinal axis direction, the chromium is in 100% of the zone of a temperature above 1100°C. The reference teaches a first step of heating the hydrocarbons at 800-900°C and then a second step of heating to 1100-1400°C (Pg. 1 lines 55-59). The reference further teaches that the hydrocarbon is transported to these low temperature and low temperature zones. The substance is passed successively through substantially unobstructed tubes heated to the desired temperatures, or through a single substantially unobstructed tube, or a parallel set of such tubes, heated to the desired temperatures over different parts of its length (Pg. 1 lines 75-81). This means the reactor can have two parallel tubes which are unobstructedly connected and heated to a low and a high temperature respectively. This will result in the 50% of the reactor volume being at the high temperature and a high temperature tube with almost all of length with the high temperature. 
Regarding claim 1, Dreyfus teaches the temperature for thermal cracking or pyrolysis of the hydrocarbons (Pg. 1 lines 23-28).

Regarding claim 7, Dreyfus teaches that the walls are made with chromium containing material (Pg. 4 line 95). 
Regarding claim 10, Dreyfus teaches that the walls are made with a chromium containing material and does not teach that the walls contain hydrogen. 
Regarding claims 14-16, Dreyfus is silent on the flow rate of the carrier or diluents that is controlled or ensured by the chromium material. 
However, the dimensions of the chromium material control this flow rate and the carrier flow rate directly controls the amount of substance entering the reactor. The concentration of the substance is directly influenced by the carrier flow rate. This is therefore a result effective variable and can be optimized without undue experimentation. 
Regarding claim 22, Dreyfus teaches 100% of the walls are made of or coated with chromium containing material (Pg. 4, lines 92-104). 
Regarding claim 23, Dreyfus teaches baffles and tubes both are coated with chromium (Pg. 4 lines 100-104). This means that a layer of chromium is present on the baffles. The reference further teaches that the baffles obstruct the cross-sectional area of the tube (⅝ to ⅞ of the cross-section) and are places along the length of the tube (Pg. 4 liens 21-44). This means that in the tube with the high temperature zone, there is a constructed layer of chromium which obstructs the vertical length of the tube (a 
Regarding claim 32, the high temperature hydrocarbon conversion system of Dreyfus is considered as a high-temperature conversion apparatus. 
Regarding claim 35, Dreyfus teaches that the walls are made of heat-resisting materials (Pg. 2, line 83). The reference does not teach air leaking into the reactor tube. 


Claims 1, 4, 7, 10, 14-16, 22, 32-35, 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shouakar-Stash et al. “Online methodology for determining compound-specific hydrogen stable isotope ratios…”, in view of Ozaki et al. US 20130243687.
Regarding claims 38 and 1, Shouakar-Stash teaches a method for analyzing hydrogen isotopes generated by chromium reduction of tricholoroethene and cis-dichloroethene samples (Abstract). The reference describes the apparatus as a quartz reduction tube filled with Cr in the middle (See Pg. 1337, left column, last paragraph and Fig. 2(a)). The Chromium layer is positioned in the middle between the inlet and outlet. This meets the claim limitations because there is a layer of quartz between the chromium and the outlet and the chromium is between the inlet and this quartz layer. The claim is not limited to having all the quartz at the outlet or having no quartz at the inlet. The chromium is only required to be between the inlet and the quartz layer that is 
The difference between the invention of Shouakar-Stash and that of claim 38 is that claim 38 requires a temperature of 1100°C. The reference teaches a temperature zone in the middle of the tube to be at most 1000°C (See Fig. 2(b)). However, the reference recognizes that the tube can tolerate up to 1200°C (See Pg. 1336, right column, second paragraph). 
At the time of invention it would have been within the skill of a person in the art to determine a suitable or optimal temperature for the thermal decomposition of the hydrocarbon samples. One would be motivated to raise the temperature in an effort to promote hotter conversion temperatures leading to higher conversion rate and expanding the hot zone within the reactor. The reference teaches a temperature zone in the middle of the tube to be at most 1000°C and is only 20cm long (See Fig. 2(b)). Additionally, the reference recognizes that the tube can tolerate up to 1200°C (See Pg. 1336, right column, second paragraph). 
A further difference is that the Shouakar-Stash does not teach using quartz along with quartz chippings. 
Ozaki teaches a method of carbonizing an organic substance with a transition metal (Abstract). The reference indicates that hydrogen can be generated by thermal decomposition of any hydrocarbon, including propane and butane etc. (Para [0050]). The Ozaki reference teaches thermal treatment at a temperature up to 1200°C (Para 
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use quartz wool in both ends in the reaction tube of Shouakar-Stash to keep the sample from scattering, as taught by Ozaki. This would result in the chromium still being in the middle with quartz on both ends. Combining equivalents known for the same purpose is considered obvious (MPEP §2144.06 I).
Regarding claim 39, Shouakar-Stash teaches zones within the reactor tube with varying temperature zones (See Fig. 2(b)). The zone in the middle with a temperature of 1000C is 20cm long. The lower temperature zones add up to 50 cm (17+14+11+8 cm; See Fig. 2 (b)). This indicates that the high temperature zone in the middle is less than 50% in length of the tube. 
Regarding claim 41, the Shouakar-Stash shows a temperature profile of the reaction tube (See Fig. 2(b)). This does not indicate that the high temperature zone of 1000°C or above is a length of more than 90% of the length of the tube. The chromium 
In any event, matters relating to sizing are considered obvious (MPEP §2144.04 IV). The tube can be shortened to have more of the region of the tube at the higher temperature. One skilled in the art would recognize that the higher temperature over a larger portion of the reactor will result in higher conversion due to a larger reaction zone within the reactor. 
Regarding claim 4, the Shouakar-Stash teaches using helium as a carrier gas in the system (Pg. 1338, left column, Roman numeral (iii)). 
Regarding claim 7, the inner section of the quartz tube will have a coating containing chromium since the tube is packed fully with chromium powder (See Shouakar-Stash Pg. 1336, right column, end of first paragraph). 
Regarding claim 10. the reactor of Shouakar-Stash is made of quartz. 
Regarding claims 14-16, the Shouakar-Stash does not teach the maximum flow rate of a carrier gas that the chromium powder can ensure within the tube reactor.
However, the dimensions of the chromium material controls this flow rate and the carrier flow rate directly controls the amount of substance entering the reactor. The flowrate is therefore a result effective variable and can be optimized without undue experimentation. 
Regarding claim 22, the Shouakar-Stash teaches a tube length of 60cm (Pg. 1336, right column, end of first paragraph). The reference also shows a chromium present in a zone in the middle of the tube of length 30 cm (See Fig. 1 (a) 15cm on 
Regarding claim 32, the Shouakar-Stash teaches that the tube is capable of maximum temperatures of 1200°C (See Pg. 1336, right column, second paragraph). This indicates that the system is a high temperature system. 
Regarding claims 33 and 34, the Shouakar-Stash teaches the use of mass spectrometry to analyze the hydrogen isotopes produced (See Fig. 1 and Pg. 1337, right column, last paragraph). This indicates that the reactor is part of an elemental analysis apparatus. Upstream of the reactor tube, a GC column is also present to split the incoming samples into their respective components (See Fig. 1 and Pg. 1336, right column, second paragraph). 
Regarding claim 35, the Shouakar-Stash teaches a sealed quartz tube capable of maximum temperatures of 1200°C (See Pg. 1336, right column, second paragraph). The reference does not teach leaking or kinks in the tube that would expose the internal reaction zone to the outside air. 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shouakar-Stash et al. “Online methodology for determining compound-specific hydrogen stable isotope ratios…” in view Ozaki et al. US 20130243687, as applied to 1, 4, 7, 10, 14-16, 22, 32-35, 38, 39 and 41 above, and further in view of Moore et al. US 4569918. 
The difference between the invention of Shouakar-Stash and that of claim 31 is that claim 31 requires the use of a silver wool to plug the reactor tube. 
Moore teaches that halide interference in an elemental analysis can be prevented by using silver wool as a trap (See halide scrubbing with silver wool Col. 3 lines 46-55). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use silver wool in addition to or in place of the quartz wool plug of Shouakar-Stash. One would be motivated to do so in an effort to prevent halide interference. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness (MPEP §2144.07). 


Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach using the amended limitations in claim 38, regarding chippings. 
However, the term “chippings” is considered to include the quartz wool of Ozaki. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        

/STEVEN J BOS/Primary Examiner, Art Unit 1736